Citation Nr: 1316237	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for neurological manifestations of the left lower extremity.  
 
3.  Entitlement to a rating in excess of 10 percent for neurological manifestations of the right lower extremity.  

4.  Entitlement to service connection for depression, including as secondary to the lumbosacral strain.  

5.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder, including as secondary to the lumbosacral strain.

6.  Whether there is new and material evidence to reopen a claim for service connection for a right knee disorder, including as secondary to the lumbosacral strain.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes the Veteran previously claimed entitlement to service connection for right and left knee disorders on a direct basis.  In his May 2007 petition to reopen, he alternatively alleged that these disorders are secondary to his lumbosacral strain.  Nevertheless, separate theories of entitlement in support of a particular disability are part of the same claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In this decision, the Board is denying reopening the claims of entitlement to service connection for left and right knee disorders, but the remaining issues of entitlement to service connection for depression and entitlement to increased ratings for his lumbosacral strain and right and left lower extremity neurological manifestations are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied service connection for left and right knees disorders because there was no medical or other competent evidence showing the Veteran had these current disabilities.  

2.  The Veteran filed a timely notice of disagreement in December 2005, and the RO issued a statement of the case in May 2006.  However, the Veteran did not file a substantive appeal (VA Form 9, or equivalent) to perfect his appeal.

3.  The evidence added to the record since the final December 2005 denial concerning the claims of entitlement to service connection for right and left knee disorders is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  

2.  New and material evidence has not been received since that December 2005 decision to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence has not been received since that December 2005 decision to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in July 2007 and January 2008 of the evidence and information necessary to substantiate his claims in light of the prior final denials of service connection, consistent with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) as well as his and VA's respective responsibilities in obtaining such evidence and information.  The January 2008 notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, prior to the June 2008 rating decision currently on appeal, the preferred sequence.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  Further, the RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but a formal finding of unavailability was issued in September 2009.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to these claims.  

The Board notes that the Veteran did not undergo a VA examination germane to these claims, but also finds that such an examination is not required.  Absent the submission of the type of evidence to satisfy the new-and-material-evidence requirement for reopening this claim, VA is not obligated to schedule him for a VA compensation examination for a medical nexus opinion concerning any potential relationship between right and left knee disorders and his military service.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claims to Reopen

The Veteran contends that his right and left knee disorders began during his military service.  In the alternative, in his May 2007 petition to reopen these claims, he asserts that are the secondary (i.e., due to, the result of, or aggravated by) his service-connected lumbosacral strain.  Therefore, he claims that service connection is warranted for these disorders.  However, in order to consider the merits of the Veteran's claims for service connection, the Board must first determine if new and material evidence has been received to reopen these claims of entitlement to service connection.  For the reasons explained below, the Board finds that new and material evidence has not been submitted to reopen the claims.  

In December 2005, the RO denied entitlement to service connection for right and left knee disorders on the basis that there was no evidence showing a current disability.  The RO considered the Veteran's service treatment records (STRs), and VA treatment records.  The Veteran was advised of the decision and his appellate rights, and he filed a timely notice of disagreement that same month, December 2005.  The RO issued him a statement of the case in May 2006, but he did not perfect his appeal by filing a VA Form 9.  

With respect to the finality of the December 2005 decision, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final).  In the instant case, while VA treatment records dated from December 2005 to December 2006 were associated with the claims file, they are completely silent with regards to any right or left knee complaints, treatment, or diagnoses.  Since new and material evidence was not submitted, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The June 2008 rating decision on appeal denied reopening the Veteran's claims because there was still no evidence the Veteran suffers from right and left knee disorder that are attributable to his military serve.  This rating decision considered the Veteran's service treatment records, VA treatment records, the reports of a February 2008 VA neurological examination and May 2008 VA spine examination, and the Veteran's own statements that he suffers from right and left knee disorders.  However, it was determined that this evidence still does not indicate any current right or left knee disorders that are attributable to his military service.  

Since the prior final December 2005 rating decision, the only evidence added to the claims file are the VA treatment records, dated from December 2005 to August 2010, and the VA neurological and spine examinations from March 2010.  However, none of these records show the Veteran currently has either a right or a left knee disorder.  As will be discussed in the remand portion below, the Board is remanding for any potentially outstanding VA treatment records, dated after August 2010 that have not been associated with the claims file, either physically or electronically.  However, since there is no evidence in any of the VA treatment records of VA compensation examinations that the Veteran has ever sought treatment for or complained of any disorders pertaining to his right or left knees, there is no indication these records would be of any evidentiary basis in substantiating the Veteran's claims.  The evidence of record is simply cumulative of evidence already of record.  Accordingly, there is no new and material evidence to reopen the claims of entitlement to service connection for right and left knee disorders and the petition must be denied.  38 C.F.R. § 3.156.  


ORDER

The petition to reopen the claim for service connection for a left knee disorder is denied.

The petition to reopen the claim for service connection for a right knee disorder is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

Concerning the Veteran's claims for increased ratings for his lumbosacral strain and right and left lower extremity neurological manifestations, the record shows that the Veteran last underwent VA examinations for these disabilities in March 2010.  Since that time, a July 2010 VA treatment record shows the Veteran again presented at the VA medical center with complaints of his back hurting, fatigue, and soreness.  Additionally, in September 2010, the Veteran's representative specifically states that the Veteran's service-connected lumbosacral strain and neurological manifestations of the right and left lower extremities has progressively worsened.  In light of this competent evidence indicating a worsening of symptoms, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the Veteran's claim of service connection for psychiatric disability, he does not maintain that this disorder had its onset during service.  Instead, he asserts that his service-connected lumbosacral strain caused or aggravated his psychiatric disability.  

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board sees the Veteran was indeed provided a VA compensation examination for psychiatric disability claim in February 2008.  At the conclusion of that examination, the VA examiner determined that the Veteran did meet the criteria for a variety of mental illness, including depressive disorder.  Consequently, the examiner stated the Veteran did not have a current disability and an etiological opinion was not provided.  

The Court has stated that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, VA treatment records dating from May 2007 show the Veteran has been diagnosed with depressive disorder.  Therefore, the Board finds a new examination is required in order to answer the question of whether the Veteran's current psychiatric disability is caused or aggravated by his service-connected lumbosacral strain.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.

On remand, any additional private treatment records or any outstanding, pertinent VA treatment records dated after August 2010, should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since August 2010.  

The AOJ must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his back and neurological symptoms and impairment, as well the onset of his psychiatric disability and its relationship to his service-connected back disability.  He should be provided a reasonable amount of time to submit this lay evidence. 

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his lumbosacral strain and right and left lower extremity neurological manifestations disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner is requested to report the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The existence of any ankylosis of the spine should also be identified.

The examiner must also assess the degree of severity of the Veteran's left and right lower extremity neurological manifestations.  

The examiner should also opine as to what limitations, if any, the Veteran's service-connected disabilities place on his ability to obtain employment, considering factors such as employment history, occupational history, and the impact of the medications he is taking for his lumbar spine disability.  

4.  Additionally, schedule the Veteran with an appropriate examination to determine the etiology of any psychiatric disability found to be present.  The claims folder must be made available to the examiner.  Any indicated tests must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

Thereafter, the examiner must opine as to whether any psychiatric disability diagnosed since the Veteran filed his claim of service connection in May 2007 is related to or had its onset in service.

The examiner must also state whether it is at least as likely as not that any psychiatric disability diagnosed since May 2007 was caused or aggravated by the Veteran's service-connected back disability.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

5.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


